United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3941
                                    ___________

Neil Lewis,                              *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Roberts Dairy Company, LLC,              *
                                         *    [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                              Submitted: June 18, 2004
                                 Filed: July 26, 2004
                                  ___________

Before SMITH, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       After his termination from employment with the Roberts Dairy Company
("Roberts"), Neil Lewis brought a claim of age and disability discrimination against
his former employer. Lewis's discrimination claims were submitted to the district
court1 on the record that existed after a jury trial in which the jury failed to reach a
verdict on the merits of his case. The district court concluded that Lewis's termination
was based on a legitimate business reason and entered judgment in favor of Roberts.


      1
        The Honorable Richard G. Kopf, Chief Judge, United States District Court
for the District of Nebraska.
The district court also found that Lewis failed to establish that he was disabled and
that Lewis's termination was not based on his age.

      Lewis claims that the district court's factual findings were clearly erroneous
and urges this court to overturn the district court's dismissal of his discrimination
claims. Having carefully reviewed the record, we find no error in the trial court's
disposition of this matter. Therefore, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-